Citation Nr: 1508933	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for lumbar spine strain.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to November 1975.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The rating decision reopened and denied the claim for service connection for bilateral hearing loss, held that new and material evidence had not been received to reopen the claims for service connection for PTSD and diabetes mellitus, type II, and denied service connection for lumbar spine strain. 

The issues of service connection for bilateral hearing loss, whether new and material evidence has been received to reopen a claim for service connection for PTSD, whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, and service connection for lumbar spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2011 rating decision held that new and material evidence had not been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Evidence added to the record since the February 2011 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral hearing loss, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision that held that new and material evidence had not been received to reopen a claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the February 2011 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is reopening the claim for service connection and remanding it for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The February 2011 rating decision held that new and material evidence had not been received to reopen a claim for service connection for bilateral hearing loss.  The rating decision explained that there was no evidence that the Veteran had hearing loss for VA purposes.  The Veteran did not appeal that determination and it became final.  Evidence of record at that time included the Veteran's service treatment records and VA medical records.

Evidence received since the February 2011 rating decision includes the report of a November 2012 VA examination.  The report shows that the Veteran has bilateral hearing loss for VA purposes.  

The Board finds that the February 2011 VA examination report constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is new evidence that was not previously submitted to VA.  It is material because it is evidence that the Veteran now has bilateral hearing loss.  It also triggers VA's duty to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for bilateral hearing loss is granted; to this extent only, the appeal is granted.


REMAND

During a June 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he received treatment at the Hot Springs and Sioux Falls, South Dakota, VA Medical Centers (VAMCs).  A review of the Veteran's eFolders reveals that they contain no treatment records from Hot Springs.  A review of the claims file reveals that it contains some treatment records from the Hot Springs.  The pagination of these treatment records indicates that additional VA treatment records exist from Hot Springs that have not been associated with the claims file.  Thus, it appears that there exist additional relevant VA treatment records that must be obtained.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran also testified that he had been going all his life to an Indian Health Service at the Rosebud Sioux Tribe.  He was diagnosed there with diabetes mellitus around 1996.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Inasmuch as the Veteran's claim for service connection for bilateral hearing loss has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

The November 2012 VA examination report provides the medical opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained that the Veteran did not have hearing loss at separation.  

However, the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

In addition, the November 2012 VA examination report fails to address the Veteran's contentions that boxing during active duty, which included once being knocked unconscious, caused his bilateral hearing loss and that his hearing loss has existed ever since active duty.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that another medical opinion, that does not rely on the hearing levels at the time of the Veteran's separation, is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  The examiner should also address the Veteran's assertions that active duty boxing, which included once being knocked unconscious, caused his hearing loss, and that his hearing loss has existed ever since active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Accordingly, the case is REMANDED for the following action:




1.  Obtain and associate with the record copies of all VA medical records that have not been associated with the claims file or eFolders, including those from the Hot Springs and Sioux Falls VAMCs.

2.  After obtaining any necessary authorization, obtain and associate with the record all medical records from the Indian Health Service at the Rosebud Sioux Tribe.

3.  Forward the Veteran's claims folder to the examiner who conducted the November 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum to determine the nature, extent and etiology of the Veteran's bilateral hearing loss.  The claims file and copies of all pertinent electronic records must be made available to the examiner.

Following a review of the relevant medical evidence and the medical history (including that set forth above), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss is causally related to the Veteran's in-service noise exposure and/or boxing, which included once being knocked unconscious.  

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner must consider the Veteran's lay statements regarding in-service boxing, which included once being knocked unconscious, and post-service continuity of hearing loss symptoms.  

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


